Citation Nr: 0703460	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  04-40 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen claims for service connection for bilateral shoulder 
disabilities.  

2.  Entitlement to service connection for the residuals of a 
left shoulder injury, to include rotator cuff tear with 
surgical repair.

3.  Entitlement to service connection for the residuals of a 
right shoulder injury, to include  with rotator cuff tear and 
surgical repair and acrominoplasty.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from November 
1968 to September 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

In June 2005, a hearing was held before Mark W. Greenstreet 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(b) (c) (West 2002).  A copy of the 
transcript of that hearing is of record.

The issues involving service connection are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

FINDINGS OF FACT

1.  The RO denied service connection for a right shoulder 
disorder and denied the veteran's attempt to reopen his claim 
for service connection for a left shoulder disorder July 
1999.  The veteran was notified of this decision in August 
1999, but did not file an appeal. 

2.  The evidence received subsequent to the July 1999 RO 
rating decision includes:  VA clinical records dated in 2001, 
the veteran's June 2005 hearing testimony, and a lay 
statement from a service comrade.  This evidence is new and 
material and raises a reasonable possibility of 
substantiating the claims for service connection for 
bilateral shoulder disabilities.  


CONCLUSIONS OF LAW

1.  The July 1999 decision of the RO denying reopening of the 
claim for service connection for a left shoulder disorder and 
service connection for a right shoulder disorder is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104(a) (1998).

2.  The evidence received since the July 1999 RO rating 
decision is new and material, and the claims for entitlement 
to service connection for a right shoulder disability and a 
left shoulder disability are reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA is required to meet the notice and duty to assist 
provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  
Without deciding whether these notice and development 
requirements  have been satisfied in the present case, it is 
the Board's conclusion that the law does not preclude the 
Board from adjudicating the veteran's claim.  This is so 
because the Board is taking action favorable to the veteran 
by reopening the claims for service connection for shoulder 
disabilities and remanding the claim for additional 
development.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1137.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  38 U.S.C.A. § 5108; Evans 
v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. 
Brown, 8 Vet. App. 522, 524 (1996).  

The RO denied service connection for a right shoulder 
disorder and denied the veteran's attempt to reopen his claim 
for service connection for a left shoulder disorder July 
1999.  The veteran was notified of this decision in August 
1999, but did not file an appeal and the RO decision became 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38. C.F.R. 
§§ 3.104, 20.302, 20.1103 (1998).  

The veteran filed to reopen his claims for service connection 
for shoulder disabilities in September 2002.  The applicable 
regulations specifically provide that:

A claimant may reopen a finally adjudicated 
claim by submitting new and material evidence.  
New evidence means existing evidence not 
previously submitted to agency decision makers.  
Material evidence means existing evidence that, 
by itself or when considered with previous 
evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative 
nor redundant of the evidence of record at the 
time of the last prior final denial of the 
claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the 
claim.

38 C.F.R § 3.156(a) (2006).

In this case, the evidence submitted since the July 1999 RO 
rating decision includes:  recent VA medical treatment 
records; the veteran's sworn testimony at a hearing before 
the undersigned Veterans Law Judge; and a June 2005 lay 
statement from a former Marine Corps comrade.  Specifically, 
the veteran's hearing testimony and the lay statement 
indicate that the veteran incurred bilateral shoulder 
injuries during active service.  The veteran further 
testified that he had bilateral shoulder pain ever since his 
discharge from service.  A June 2001, VA outpatient treatment 
record appears to relate the veteran's post-service shoulder 
disabilities, including the required surgical treatment, to 
the veteran's reports of bilateral shoulder injuries during 
service.  The Board concludes that this evidence is new, 
because it was not of record at the time of the July 1999 
rating decision.  This evidence is also "material."  
Specifically, this evidence shows some evidence linking 
current shoulder disabilities to the veteran's military 
service, which was absent at the time of the prior rating 
decision.  The evidence submitted does raise a reasonable 
possibility of substantiating the claim.  Accordingly, the 
veteran's claims for service connection for a right shoulder 
disability and a left shoulder disability are reopened.  


ORDER

New and material evidence to reopen the claims for service 
connection for service connection for bilateral shoulder 
disabilities has been received; to this extent only, the 
appeal is granted.


REMAND

The veteran claims entitlement to service connection for 
bilateral should disabilities.  The veteran asserts that he 
injured both shoulders during service.  The service medical 
records reveal that the veteran was treated for complaints of 
left shoulder pain during service.  On separation examination 
in September 1968, there was no diagnosis of any shoulder 
disorder and the veteran's upper extremities were evaluated 
as being normal.  On VA examination in August 1969, the 
veteran continued to have complaints of bilateral shoulder 
pain, but the diagnosis was that no shoulder disorder was 
shown.  There are no medical records showing any treatment 
for a shoulder disorder from 1969 until approximately 1982.  
From that point, the evidence of record confirms that the 
veteran has had multiple surgeries on both shoulders.  

Based on some of the statements contained in the veteran's 
recent medical treatment records, the Board believes that VA 
examination of the veteran is warranted to obtain an opinion 
as the etiology of his current shoulder disabilities.  The 
United States Court of Appeals for Veterans Claims has held 
that, when the medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
joints examination.  The claims folder 
must be made available to the examiner in 
conjunction with the examination.  The 
report of examination should include a 
detailed account of all manifestations of 
shoulder pathology found to be present.  
All necessary tests should be conducted.  
The examiner is requested to review the 
veteran's medical history.  In this 
respect the examiner is informed that:

*	The veteran claims he injured both 
shoulders during service.  

*	Service medical records reveal that 
the veteran was treated for 
complaints of left shoulder pain 
during service in 1968. 

*	September 1968 separation examination 
contains no diagnosis of any shoulder 
disorder and the veteran's upper 
extremities were evaluated as being 
normal.  

*	The veteran complained of bilateral 
shoulder pain on VA examination in 
August 1969, there was evidence of 
tenderness but the diagnosis was that 
no shoulder disorder was shown.  

*	There are no medical records showing 
any treatment for a shoulder disorder 
from 1969 until approximately 1982.  

The examiner is requested to offer an 
opinion as to whether it is at least as 
likely as not that the veteran post-
service shoulder disabilities are related 
to his claimed in-service injuries and the 
complaints of bilateral shoulder pain 
dating from service to the present?  

The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner in conjunction with the 
examination.  The examiner should provide 
complete rationale for all conclusions 
reached.

2.  Following the above, the RO should 
readjudicate the veteran's claims.  If any 
benefit on appeal remains denied, a 
Supplemental Statement of the Case should 
be issued, and the veteran and his 
representative should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Mark W. Greenstreet 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


